 1
 2
                                                    JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   LENROY McLEAN,                        ) Case No. ED CV 15-275-RGK (SP)
                                           )
12                        Plaintiff,       )
                                           )
13                  v.                     )           JUDGMENT
                                           )
14   R. PHILLIP GUTIERREZ, et al.,         )
                                           )
15                     Defendants.         )
    _____________________________          )
16 o
17      Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Third Amended Complaint and this
20 action are dismissed with prejudice.
21
22 Dated: September 27, 2019
23
24                                        _______________________________
25                                        HONORABLE R. GARY KLAUSNER
                                          UNITED STATES DISTRICT JUDGE
26
27
28
